Citation Nr: 0123651	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  98-07 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1962 to 
November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 RO rating decision that denied 
service connection for a low back disability.  The veteran 
testified at a Board hearing held at the RO (Travel Board 
hearing) in June 2001.

The Board notes additional matters which are not on appeal.  
In a February 2000 decision, the RO determined that new and 
material evidence had not been submitted to reopen claims for 
service connection for a right shoulder disability and for a 
cervical spine disability.  In a May 2000 decision, the RO 
denied service connection for a left shoulder disability.  
The veteran did not file notices of disagreement with respect 
to these rating decisions within the one-year appeal period, 
and these issues are therefore not on appeal.  38 U.S.C.A. 
§ 7105 (West 1991).


FINDING OF FACT

A chronic low back disability, including degenerative joint 
and disc disease of the lumbosacral spine, was not present in 
service or for many years later, and it was not caused by any 
incident of service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Army from February 
1962 to November 1962.  His service medical records show that 
in March 1962 he reported he twisted his back and had pain 
when walking or bending.  He was found to have lumbar muscle 
spasm, but no vertebral tenderness.  The impression was 
muscle strain.  In late July 1962, he was seen for a 
complaint of pain in the right shoulder and hip after a 
parachute jump the day before.  There was tenderness of the 
right deltoid area, and the hip had full range of motion.  
The impression was a contusion.  

Service medical records from September 1962 show the veteran 
received outpatient treatment at Womack Army Hospital (Fort 
Bragg, North Carolina) for a dislocated right shoulder which 
reportedly occurred in football practice.  He gave a history 
of multiple prior right shoulder dislocations, the first time 
being when he was thrown from a horse when he was a child.  
The right shoulder was placed in a cast for treatment in mid-
September 1962, and the cast was removed after one week.  The 
service records show the veteran was then processed for 
discharge from service for a pre-service right shoulder 
condition.  A general medical examination in late September 
1962, for medical board proceedings, noted the right shoulder 
disorder, and also found the spine and other musculoskeletal 
system were normal.  On an accompanying medical history form, 
the veteran related that he was in good health and had been 
since induction, except for frequent right shoulder 
dislocations; he did not mention any back problems.  An 
October 1962 medical board report notes that the veteran 
dislocated his right shoulder joint when he was 12 years old 
and had additional dislocations before and during service.  
It was noted that the veteran was a paratrooper and desired 
to be separated from service.  The diagnosis was chronic 
right shoulder dislocation, existing prior to service and not 
aggravated by service.  The medical board recommended 
discharge from service for the right shoulder disorder, and 
there were no findings of a back disorder.  

The veteran was subsequently hospitalized at Womack Army 
Hospital from October 11 to 26, 1962 for treatment of another 
right shoulder dislocation which occurred when he was 
unloading supplies from a truck.  He received conservative 
treatment for the right shoulder disorder during this 
admission, and there was no mention of a back problem.  The 
remainder of the service records show no back disorder.  

In November 1962, the veteran was medically discharged from 
service for the right shoulder disorder, which the service 
department found existed prior to service without aggravation 
therein.

Treatment records have been obtained from the Alma Clinic for 
the period from July 1975 to November 1977.  A July 1975 
notation mentions that the veteran complained of pain in his 
shoulder and right arm, and he gave a history of a parachute 
jump injury.  These treatment records refer to cervical pain, 
shoulder pain, and arm pain.  There is no mention in these 
records of a low back disability.

In May 1977, the veteran filed a claim for service connection 
for a "spinal [and] shoulder injury - July 1962."  He 
reported treatment during service in 1962, and treatment 
after service in May 1977.  In a number of subsequent 
statements, the veteran attributed his condition to a hard 
parachute landing during a training exercise in service.

With his claim, the veteran submitted a May 1977 statement 
(on a medical prescription form) from a doctor.  The doctor 
stated the veteran needed evaluation for injury of the 
cervical spine and multiple right shoulder dislocations.

VA treatment records from May to September 1977 note right 
shoulder and cervical spine symptoms, and the veteran gave a 
history of a neck injury suffered during a parachute jump in 
service.  There was no mention of low back problems.  X-rays 
of the cervical spine showed degenerative disc disease.

The RO denied service connection for a cervical spine 
disability and for a right shoulder disability in January 
1978.

Medical records from Dr. L.J. Berryo note that in December 
1988 the veteran was seen for a complaint of a low back 
problem.  The veteran reported no injury, and said he had the 
problem for approximately one month and had had the problem 
before.  

VA treatment records show that in July 1989 the veteran 
sought treatment for a back problem which he said he had 
since service, but which had worsened over the past month.  
The assessment was chronic low back pain.  Lumbosacral spine 
X-rays in August 1989 were negative.  Additional VA medical 
records, dated into the 1990s, note treatment for low back 
problems and other ailments.

Medical records from Dr. Berryo note that in May 1991 the 
veteran reported having mid to low back pain of 3-4 weeks 
duration.  He reported he had not had any injuries and that 
he had had the problem before.  The problem reportedly began 
after lifting over his head.  It was noted the veteran was 
overweight, and the possibility of a disc protrusion was 
considered.

In January 1991, the veteran requested service connection for 
a "back injury," and the RO informed him in August 1991 that 
he must submit evidence in support of his claim.  The veteran 
did not reply to the RO's letter, and in October 1991 the RO 
treated the claim as having been abandoned.  The veteran was 
informed and did not appeal.

The VA has obtained copies of prison treatment records 
showing that from 1993 to 1996 the veteran received treatment 
for a variety of ailments, including a low back disorder, 
while he was incarcerated.  In April 1993, he complained of 
low back symptoms, and he related that when he was in service 
he had a hard parachute landing in which he dislocated both 
his elbows and had neck and lumbar injuries.  He also 
reported having degenerative joint disease and pain during 
the last six months.  Current lumbar spine X-rays were said 
to look pretty normal; cervical spine X-rays showed disc 
space narrowing. The veteran reported in December 1993 that 
he had been having back pain for thirty years, since a 
parachute accident in 1962.  A December 1993 CT scan led to 
an impression of extensive facet joint changes and possible 
central spinal stenosis at the L4-5 level.  According to a 
rehabilitation progress report, the veteran indicated that he 
had had low back pain of insidious onset for seven years with 
worsening for the last four to five months.  In July 1994, 
the veteran complained of having had back problems since 
1962.  

The ongoing prison health records show the veteran received 
periodic treatment for low back problems and other ailments 
including obesity and a cervical spine disorder.  Diagnoses 
for the low back condition included degenerative joint 
disease.  At a September 1995 neurological consultation, the 
veteran gave a history of his problems starting with a 
parachute malfunction in service.  He stated that he had had 
low back pain for many years, he had stopped hay baling in 
1979, and that things got worse after he slipped on a floor 
15 months ago.  The impression was low back pain with 
nonfocal, nonlateralizing neurologic examination, and no 
obvious peripheral neuropathy or obvious lumbar 
radiculopathy.  In August 1996, the veteran twisted his lower 
back when he slipped and fell on the floor.  The assessment 
was back strain.  He complained of low back pain in October 
1996.  

In January 1997, the veteran claimed service connection for a 
low back disability.

Additional VA medical records from the late 1990s show 
treatment for a low back disorder and other ailments.  At 
times the veteran gave a history of a remote back injury and 
a parachute accident in 1962.   In January 1997, it was 
reported there was a history of a compression fracture of the 
lumbar spine and possibly the cervical spine or the thoracic 
spine in 1962 with chronic back pain.  Current X-rays 
revealed degenerative changes of the facet joints at the 
lower lumbar spine and L5-S1; degenerative changes of the 
cervical and thoracic spine were also noted.  According to a 
March 1997 treatment record, the veteran gave a six-year 
history of low back pain. 

The veteran underwent a VA spine examination in March 1997.  
He gave a seven year history of low back symptoms and also 
complained of pain in the thoracic spine. The examiner 
reviewed recent X-rays taken in January 1997, and these 
showed degenerative joint disease of all spinal segments.  
The diagnosis was degenerative disease of the cervical, 
thoracic, and lumbosacral spine, and sciatica.

On a magnetic resonance imaging (MRI) examination of the 
lumbar spine in April 1997, the veteran was found to have 
diffuse degenerative disc disease and diffuse facet joint 
osteoarthritis; left lateral herniated disc at L3-4 resulting 
in narrowing of the left neural foramen and impingement upon 
the left L3 nerve root; effacement of the epidural fat in the 
left lateral recess; moderate central spinal stenosis at L4-5 
due to a diffuse disc bulge and prominent facet joint 
osteoarthritis, with left foraminal narrowing at this level; 
and acquired spinal stenosis superimposed on congenital 
spinal stenosis.   

In a May 1997 VA treatment record, it was noted that the 
veteran gave a history of a parachute accident in 1962 with 
occasional back pain since then which was now almost 
constant.  A July 1997 VA treatment record refers to a five-
year history of low back pain and a parachute accident in 
1962.  In July 1997, the veteran was diagnosed with chronic 
low back pain, lumbar radiculopathy, and facet 
osteoarthritis.  

In June 1997 correspondence, the veteran said that in 
September or October of 1962 he suffered an injury when his 
parachute did not fully open.  He said that he was 
hospitalized and placed in a cast that went from his neck to 
his hips.

The veteran testified at a Board hearing in June 2001.  He 
said that he entered active service in early 1962 in 
excellent shape, as evidenced by his having won a state arm 
wrestling championship.  He related that he trained to do 
parachute jumps and that he suffered an injury during one of 
those jumps from an airplane.  He testified that, while on a 
jump, his parachute failed to deploy properly and that he 
sustained injuries that required that for several weeks he be 
placed in a cast that covered his body from his hip to his 
neck and also restricted shoulder motion.  The veteran said 
such treatment was at Womack Army Hospital (Fort Bragg) and 
he questioned whether the related records had be obtained.  
He indicated that he did not seek any treatment for low back 
problems after service until about 1975 or 1976.

II.  Legal analysis

Through discussions in the rating decisions, statement of the 
case, and supplemental statements of the case, the veteran 
has been notified of the evidence needed to substantiate his 
claim for service connection for a low back disability.  
Medical records have been obtained, the veteran has been 
provided a VA examination, and he has had a personal hearing.  
The evidence compiled with respect to the veteran's claim 
does not point to the existence of any additional evidence 
that would be relevant.  At his hearing, the veteran 
questioned whether his service records from Womack Army 
Hospital had been obtained, and the Board notes that such 
records have already been secured.  The Board is satisfied 
that the facts relevant to the claim have been properly 
developed.  The notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001) (Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 66 Fed. Reg. 
45,620-45,630 (2001) (to be codified at 38 C.F.R. § 3.159).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection will be rebuttably presumed for certain 
chronic diseases, including arthritis, which are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The service medical records from the veteran's February-
November 1962 active duty do not show a chronic low back 
disorder.  While the service medical records are replete with 
treatment for recurrent dislocation of the right shoulder 
after various injuries, there is only one reference to back 
symptoms, that being in March 1962 when the veteran 
complained of pain after twisted his back; findings included 
lumbar muscle spasm, and the assessment was muscle sprain.  
In July 1962, the veteran was seen for a complain of right 
shoulder and hip pain after a parachute jump the day before; 
there was some right deltoid tenderness and the hip had full 
range of motion, and the impression was contusion.  There is 
no indication of a low back injury in this minor incident.  
There is no further mention of any continuing low back 
symptoms during the veteran's service, including during 
hospitalization at Womack Army Hospital in October 1962 for 
the right shoulder disorder.  Indeed, in connection with 
medical board proceedings (for a right shoulder condition) 
which led to service discharge in November 1962, the veteran 
reported no back problems and the spine was found to be 
normal.

The earliest medical evidence of any condition after service 
is from the Alma Clinic for the period of 1975-1977.  These 
records, however, pertain solely to treatment of cervical 
spine and shoulder pain, not to a low back condition.  In 
addition, VA treatment records from 1977 do not show a low 
back disorder.

The first post-service medical evidence of a low back 
disorder is from late 1988 when the veteran saw Dr. Berryo.  
When seen at a VA clinic in 1989, the veteran said that a low 
back problem had existed since service.  The assessment was 
low back pain.  Numerous medical records from the 1990s note 
a low back disorder, and diagnoses have included degenerative 
joint disease (arthritis) and degenerative disc disease of 
the lumbosacral spine.  Some of these records note the 
veteran gave a history of his low back problems dating to 
injury in service, while at other times he gave a history of 
more recent onset of the condition.  In written statements 
and in his 2001 hearing testimony, the veteran has asserted 
that his low back condition is due to an injury in a 
parachute jump in service.

The contemporaneous service medical records from 1962 
contradict the veteran's assertion that he sustained a low 
back injury in a parachute jump, and the service records show 
he was not placed in a body cast, etc., as he now alleges.  
The service medical records show that the minor muscle strain 
to the low back, early in service, was acute and transitory 
and resolved without residual disability.  No low back 
disorder was shown at the time of discharge from service.  
Arthritis of the low back was not manifest within the year 
after service as required for a presumption of service 
connection.  The lengthy period of time after service (1962-
1988) without medical evidence of a low back disability, or 
an assertion of same during such period, is persuasive 
evidence of a lack of continuity of symptoms since service.  
See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet.App. 488 
(1997); Mense v. Derwinski, 1 Vet.App. 354 (1991).

Some of the recent medical records recite the veteran's self-
reported and unsubstantiated history of his low back problem 
starting with a service injury.  To the extent that any of 
these medical records might be construed as opining that the 
low back condition began in service, they are of no probative 
value, as a medical opinion based on an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 
Vet.App. 458 (1993).  A VA examination with a medical nexus 
opinion is not warranted, as the occurrence of the claimed 
low back injury in service is not established, and thus a 
competent medical opinion on causation would not be possible.  
See 66 Fed. Reg. 45,620, 45,630 (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  

The weight of the credible evidence establishes that a 
chronic low back disability, including degenerative joint and 
disc disease of the lumbosacral spine, was not present in 
service or for many years later, and it was not caused by any 
incident of service.  A low back disability was neither 
incurred in nor aggravated by service.  As the preponderance 
is against the claim for service connection for a low back 
disability, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for a low back disability is denied.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

